Citation Nr: 9923967	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disability.

2.  Entitlement to service connection for a chronic right 
elbow disability.

3.  Entitlement to service connection for a chronic right 
wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from August 1951 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
the disabilities at issue.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current left shoulder disability and the service-connected 
right shoulder disability or any incident of service.

2.  There is no competent evidence of a nexus between a 
current right elbow disability and the service-connected 
right shoulder disability or any incident of service.

3.  There is no competent evidence of a nexus between a 
current right wrist disability and the service-connected 
right shoulder disability or any incident of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a right elbow 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for a disability of the 
right wrist is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of § 5107."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F.3d. 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection, the evidence must demonstrate the 
existence of a current disability and a causal relationship 
between that disability and military service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b).  If so, the claim is denied; 
if the evidence is in support of the claim or is in relative 
equipoise, the claim is allowed.  If, after careful review of 
all the evidence, a reasonable doubt arises regarding service 
connection, such doubt will be resolved in favor of the 
veteran.  See 38 C.F.R. §§ 3.102, 4.3 (1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that when a service-connected disability aggravates, but 
is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
that portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted service-
connected condition to the service-connected disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998); see Locher v. 
Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995), for the proposition 
that lay evidence linking a fall to a service-connected 
weakened leg sufficed on that point as long as there was 
"medical evidence connecting a currently diagnosed back 
disability to the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 
134, 136-37 (1994) (lay testimony that one condition was 
caused by a service-connected condition was insufficient to 
well ground a claim).

A review of the evidence of record discloses no complaints or 
abnormal findings regarding the left shoulder, the right 
elbow, or the right wrist during service or in the years 
immediately following service discharge.

Service connection for a right shoulder disability, 
classified for rating purposes as history of bursitis, right 
shoulder, was granted by rating decision dated in January 
1976 and a noncompensable evaluation was assigned.

The post service medical evidence includes a report of an X-
ray study of the shoulders done at a private facility in 
November 1995.  It was reported that a significant finding 
was decreased space between the acromion and the humeral 
head, measuring only 4 millimeters, on the present 
examination, with integrity of the supraspinatus tendon being 
in question.  It was reported that the right shoulder 
examination was unremarkable.  Apparently, the abnormality 
was in the left shoulder.

Additional post service medical evidence includes the report 
of a VA examination of the joints accorded the veteran in 
March 1996.  At that time, complaints included problems with 
overhead activity involving both shoulders.  It had been 
present involving the right side for about 10 years.  It was 
noted that the symptoms on the left side had been present for 
about seven years and had been slowly getting worse.

X-ray studies of the shoulders were obtained and showed mild 
osteophytic spurs consistent with early degenerative 
arthritis.  The pertinent examination diagnosis was bilateral 
shoulder pain, secondary to a combination of mild rotator 
cuff tendinitis with impingement syndrome, as well as early 
degenerative arthritis.

Private medical records dated in 1996 refer primarily to low 
back difficulties.

The veteran was accorded another examination of his joints by 
VA in November 1996.  With regard to the right wrist, he 
complained that he had pain with lifting and grip.  He had a 
small soft tissue mass which had been present for about two 
years.  He reported that this was aching and was slowly 
getting worse.  With regard to the shoulders, he referred to 
pain with overhead activities and lifting.  It was indicated 
that the pain had been present for about 15 years and seemed 
to be worse on the left than on the right.  As for the right 
elbow, he stated that about eight months earlier he had 
developed a large soft tissue bump over the elbow that had 
subsequently resolved.  He related that while present, the 
bump was very tender and he stated it got to be the size of a 
plum.  He reported difficulty resting the elbows on a firm 
surface.  Findings were recorded and the diagnoses included:  
Bilateral shoulder impingement syndrome combined with early 
glenohumeral degenerative arthritic changes, mild in nature; 
right elbow, resolved, olecranon bursitis; and right wrist 
volar ganglion, mildly symptomatic.

In a hearing officer's decision dated in February 1997, the 
disability evaluation for the right shoulder condition was 
increased to 10 percent disabling, effective December 22, 
1995.  

The veteran was accorded another examination of the joints by 
VA in April 1997.  Complaints included right wrist pain.  He 
did not recall any history of injury and stated that the pain 
had been present for about four years.  As for the right 
elbow, he claimed that it hurt on the outer aspect of the 
elbow.  He added that occasionally he would get swelling 
which had been present on an intermittent basis for about 
three years.  As for the left shoulder, he had complaints of 
the shoulder hurting.  He stated the problem had been present 
for about 15 years without any history of inciting events.

The diagnoses were:  Bilateral shoulder pain related to a 
combination of factors, including glenohumeral joint 
degenerative arthritis, acromioclavicular joint degenerative 
arthritis, and subacromial impingement syndrome and rotator 
cuff tendinitis; right elbow intermittent olecranon bursitis, 
currently not flaring; and right wrist radial carpal 
degenerative arthritis.

The examiner noted that the veteran had multiple diagnoses 
accounting for his bilateral shoulder pain.  In response to a 
query as to whether there was disability of the left 
shoulder, right elbow, and right wrist secondary to the 
service-connected right shoulder disability, the examiner 
stated "There does not appear to be a direct connection or 
anatomic basis for similar pathology in the patient's left 
shoulder as well or the arthritis in his right wrist or the 
olecranon bursitis of the right elbow."  It was the opinion 
of the examiner that "these are not secondary problems and 
are coincidental but unrelated."  

The veteran was accorded another examination of his joints by 
VA in March 1998.  The claims file was reviewed by the 
examiner prior to examination.  Pertinent diagnoses included:  
Left shoulder degenerative joint disease, with X-ray findings 
consistent with rotator cuff tear and impingement; mild 
degenerative joint disease of the right elbow; and moderate 
degenerative joint disease of the right wrist.

The examiner noted that the veteran denied any previous 
specific injuries to any of his joints.  There had been no 
previous fractures, dislocations, or wounds to the joints.  
The veteran developed degenerative changes of multiple joints 
and rotator cuff tear in bilateral shoulders.  The examiner 
stated this rendered it difficult to indicate one way or the 
other whether any of the disabilities was service connected, 
but he stated the disabilities were "not likely related" to 
the service-connected disability.

Analysis

The foregoing, shows that there are two medical opinions 
indicating no causal connection between the service-connected 
right shoulder disability and the claimed left shoulder, 
right elbow and right wrist disabilities, there is no 
competent medical opinion of record indicating the presence 
of a nexus between the claimed disabilities and the service 
connected right shoulder disability or any other incident of 
service.

While the veteran has reported that in his own opinion any 
current problems he has with the left shoulder, the right 
elbow, and the right wrist are due to his service-connected 
right shoulder disability, his assertion is insufficient to 
find his claim well grounded.  The Court has held that, where 
the determinative issue is one of medical etiology, or 
medical diagnosis, competent medical evidence must be 
submitted to make a claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the 
veteran is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Accordingly, since he has not presented competent medical 
evidence of a causal relationship, the claims for service 
connection for left shoulder, right elbow, and/or right wrist 
disabilities secondary to the service-connected right 
shoulder disability are not well grounded.  Because the 
claims are not well grounded, VA is under no further duty to 
assist him in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a).

The Board notes that under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), if a claimant's application for 
benefits is incomplete, VA should notify the claimant of the 
evidence necessary to complete the application.  The Court 
has interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render a claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held the obligation under § 5103 exists only in 
the limited circumstances where the veteran has referenced 
unknown and existing evidence.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, VA has not had notice of any 
known and existing evidence that would make the service 
connection claims well grounded.  The Board notes that the RO 
has informed the veteran of the necessary evidence in its 
August 1997 statement of the case and the June 1998 
supplemental statement of the case.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right elbow disability is denied.

Service connection for a right wrist disability is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

